Citation Nr: 1037639	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
including as a result of claimed exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, 
including as a result of claimed exposure to herbicides.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as bleeding stomach and bleeding from the 
bowels, including as a result of claimed exposure to herbicides.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for a lumbar spine 
disorder, including a strain and degenerative arthritis.

6.  Entitlement to special monthly pension.

7.  Entitlement to nonservice connected pension.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1952 until October 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2008 rating decision, in regards 
to all the claims, except nonservice connected pension, and a 
July 2009 decision, in regards to the claim for nonservice 
connected pension, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Board notes that the non-service connected pension claim was 
not covered by the December 2008 rating decision, but was 
initially denied by a July 2009 Statement of the Case.  The 
Veteran filed a VA Form 9, in October 2009, indicating 
disagreement with the denial of that claim.  The Board takes that 
disagreement to be a Notice of Disagreement with the initial 
denial of the Veteran's claim.  To date, the Veteran has not been 
issued a Supplemental Statement of the Case (SSOC) to 
readjudicate the issue of his nonservice connected pension, 
following his disagreement with the initial denial of that claim.  
The issue was subsequently certified to the Board.  Despite the 
procedural defects, the Board will take jurisdiction over that 
issue.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) 
(VA waives objection to timeliness of substantive appeal by 
taking actions that lead the Veteran to believe that an appeal 
was perfected).

The Board notes that the Veteran's claims previously included 
separate claims for service connection for bleeding stomach and 
bleeding bowels.  The record is unclear as to whether the Veteran 
has been diagnosed with either of the claimed disorders 
specifically.  Both claimed disorders might be related to, or be 
symptoms of, a more general gastrointestinal disorder.  The Board 
has thus recharacterized the two issues of entitlement to service 
connection for a gastrointestinal disorder, as reflected on the 
cover page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a gastrointestinal disorder, 
a lumbar spine disorder, special monthly pension and nonservice 
connected pension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
bladder cancer is related to his active military service, and is 
not due to herbicide exposure.  

2.  The evidence of record does not show that the Veteran's 
prostate cancer is related to his active military service, and is 
not due to herbicide exposure.  

3.  The evidence of record does not show that the Veteran 
currently has skin cancer.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
bladder cancer, including as secondary to claimed herbicide 
exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for the establishment of service connection for 
prostate cancer, including as secondary to claimed herbicide 
exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for the establishment of service connection for 
skin cancer have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2008 that fully addressed all of the 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letter informed 
him that his service connection claims must be supported by 
evidence indicating a current disability, evidence that the 
injury or disease was incurred or aggravated during service, and 
medical evidence of a nexus between the current disability and 
the in-service injury or disease.  The letter also provided 
information on how to support his claim for pension.  He was also 
informed that VA would seek to provide federal records and 
information regarding Agent Orange exposure claims.   Finally, he 
was informed that it was his responsibility to support his claim 
with appropriate evidence, though VA would help him obtain 
records from any non-federal sources.
 
The June 2008 letter also provided notice with respect to the 
Dingess requirements, with notice of what type of information and 
evidence needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

In October 2008, the RO informed the Veteran that his service 
treatment records could not be obtained because his records had 
been destroyed at the National Archives and Records 
Administration.

When, through no fault of the Veteran, records under the control 
of the Government are unavailable, there is a heightened 
obligation to assist the Veteran in the development of his case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
On August 12, 2008, VA advised the Veteran of the opportunity to 
support his claim by providing information for a more thorough 
search for military medical records, including the submission of 
a NA Form 13055.  That letter was returned by the post office, 
due to an incorrect address.  The record appears to indicate that 
the Veteran was provided that information again, on August 29, 
2009.  An October 2008 VA Memorandum, indicates that the RO sent 
the Veteran a letter on August 29, 2008 to complete a NA Form 
13055.   The Memorandum determined that service records were 
unavailable for review.

The Veteran did not return the NA Form 13055; the record 
indicates that he did provide information regarding his in-
service treatment with his May 2008 claim application.  VA has 
done the development it could in regards to these claims, any 
further searches would be futile.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and other 
identified medical records and the Veteran has submitted 
evidence, including statements.  Although the record indicates 
that the Veteran receives Social Security Administration (SSA) 
benefits, those records need not be obtained as the Veteran has 
not indicated that the SSA records are relevant to his cancer 
claims.  As such, the Veteran is not prejudiced by the failure to 
obtain these records.

There is also no duty on the part of VA to provide a medical 
examination for any of the claims being denied herein, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran 
has been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The Veteran 
has not done so, and no evidence thus supportive has otherwise 
been obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent medical evidence to suggest 
that the disorders are related to service.  Indeed, the Board 
notes that obtaining a VA examination is unnecessary as there is 
otherwise sufficient medical evidence of record to make a 
decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be 
found for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent (including Agent 
Orange), a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 1962 
and May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the Veteran was not exposed to any 
such agent during service. 38 U.S.C.A. § 1116(f).  

When a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii). The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted. See 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

Notwithstanding the foregoing presumptive provisions above, the 
United States Court of Appeals for the Federal Circuit has held 
that a claimant is not precluded from establishing service 
connection for a disease averred to be related to herbicide 
exposure, as long as there is proof of such direct causation. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998). See also Brock v. Brown, 10 Vet. App. 155, 160-
61 (1997). In other words, the fact that the Veteran does not 
meet the requirements of 38 C.F.R. § 3.309 does not in and of 
itself preclude him from establishing service connection as he 
may, in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation (such 
as whether a condition claimed is the result of active service in 
the military), only competent medical evidence is probative. See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Skin Cancer Claim

The Veteran contends that he has skin cancer due to service.  

The medical evidence of record is silent as to any complaints of, 
or treatment for, skin cancer.  A May 2008 VA outpatient 
treatment record noted that the Veteran received skin biopsies.  
The Veteran was diagnosed with skin, right temple, punch biopsy: 
glomangioma; and skin, left temple, punch biopsy: pigmented 
lichenoid.  The record is silent as to any complaints of, or 
treatment for, skin cancer.

The only evidence provided as to the Veteran's is his belief that 
he has skin cancer due to service.  Although the Veteran can 
provide testimony as to his own experiences and observations, the 
factual question of if the Veteran has a diagnosis skin cancer 
and that it could be attributed to his in-service experiences is 
a medical question, requiring a medical expert.  The Veteran is 
not competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  The Veteran does 
not have the requisite special medical knowledge necessary for 
such opinion evidence.  

A threshold requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence of 
a current disability there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   As the Veteran does not 
have a current diagnosis of skin cancer, the Veteran's claim for 
service connection for skin cancer is denied.

Bladder and Prostate Cancer Claim

The Veteran also contends to have bladder and prostate cancer due 
to service, including due to herbicide exposure.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

The Veteran served from December 1952 until October 1954.  The 
Board initially notes that the Veteran did not serve in Vietnam.  
The Veteran's DD 214 indicated that he received the Korean 
service ribbon and the Veteran himself has alleged that he was 
exposed to Agent Orange while serving in Korea, as indicated in 
his May 2008 claim.  

The regulations related to presumptive herbicide exposure for 
Vietnam veterans accordingly do not avail the Veteran.  See 38 
C.F.R. § 3.307(a)(6)(iii).  Review of the record reveals that 
exposure to Agent Orange has not been objectively demonstrated.

Additionally, although the United States Department of Defense 
has recently confirmed that herbicides, including Agent Orange, 
were used near the Korean DMZ from April 1968 through July 1969, 
such use occurred over a decade after the Veteran's separation 
from service, including after his Korean service.  The Defense 
Department has not indicated that Agent Orange or other 
herbicides were used in Korea during prior to that time, and 
there is no objective evidence to the contrary.

The only evidence in support of the Veteran's claim as to this 
point emanates from the Veteran himself.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the probative 
value, of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board finds the findings of the Department of Defense 
to carry far more weight of credibility and probative value that 
the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran). Such records are more 
reliable, in the Board's view, than the unsupported assertions of 
events now over half a century past, made in connection with his 
claim for monetary benefits from the government.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the Veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).  He has provided no objective evidence concerning 
his purported exposure to herbicides.  

In short, official records indicate that herbicides were not used 
in Korea during the Veteran's service.  The Veteran himself has 
not provided any substantive evidence in support of his claims of 
herbicide exposure.  On this basis, the Board concludes that the 
Veteran was not exposed to herbicides during his period of active 
duty.  The Board discounts as not probative the statements of the 
Veteran. 

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board 
must additionally consider whether the Veteran is entitled to 
service connection under the regular criteria for service 
connection without regard for the Agent Orange presumptions.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

As previously indicated, the Veteran's service treatment records 
are not associated with the claims file.  However, his subsequent 
medical records are also silent as to any complaints of, or 
treatment for, prostate or bladder cancer for decades following 
his discharge from service.  

VA outpatient treatment records generally indicate past treatment 
for those disorders.  An August 2007 VA outpatient treatment 
record noted that the Veteran had prostate cancer in 1995 and 
received a radical retropubic prostatectomy; he was doing well 
with no recurrence.  An October 2007 VA outpatient treatment 
record noted that the Veteran had a medical history that included 
bladder cancer, negative cytology sent, actively seeing urology.  
A November 2007 VA outpatient treatment record noted a history of 
bladder cancer, low grade, non-invasive.  A September 2006 
private Camden General Hospital record similarly noted past 
medical histories of prostate and bladder cancers.   None of the 
medical evidence of record provides any medical opinions as to 
the etiology of either of those disorders.

No medical opinions are of record indicating that the Veteran had 
prostate or bladder cancer in service or that either disorder 
developed due to his service.  Indeed, the August 2007 VA 
outpatient treatment record noted that the Veteran prostate 
cancer occurred in 1995, decades after his discharge from 
service.  Furthermore, the Veteran has not reported that he has 
had prostate or bladder cancer due to service and his post 
service VA medical records, including a February 1987 record, 
indicated that the Veteran had been in good health, prior to a 
gastroscopy, when the Veteran was diagnosed with peptic ulcer 
disease, esophagitis and Zenker's diverticulum, status post 
repair.

The only evidence provided as to the Veteran's claim is his 
belief that he has bladder and prostate cancer due to service, 
and his opinion is based on a claim of in-service herbicide 
exposure.  Although he can provide testimony as to his own 
experiences and observations, the factual question of if his 
disorders can be attributed to his in-service experiences is a 
medical question, requiring a medical expert.  He is not 
competent to render such an opinion.  Espiritu, 2 Vet. App. at 
495.  He does not have the requisite special medical knowledge 
necessary for such opinion evidence.  Furthermore, the record 
clearly indicates that the Veteran was not exposed to herbicides 
while in service.

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as well 
as medical evidence demonstrating a nexus between the claimed 
current disorder and service by way of the VCAA letter provided 
to him, but failed to do so.  A claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a).  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet.App. 49, 58 (1991).  The Veteran's claims for service 
connection for bladder cancer and prostate cancer, including as 
due to herbicide exposure, are denied. 


ORDER

Service connection for skin cancer is denied.  

Service connection for bladder cancer, including as a result of 
claimed exposure to herbicides, is denied.

Service connection for prostate cancer, including as a result of 
claimed exposure to herbicides, is denied.  


REMAND

The Veteran contends that he has a gastrointestinal disorder, 
claimed as bleeding stomach and bleeding from the bowels, due to 
service, including from claimed herbicide exposure in Korea.  He 
also claims to have a lumbar spine disorder due to service, as 
well as to be entitled to special monthly pension for aid and 
attendance due to his claimed disorders.   He further claims to 
be entitled to nonservice connected pension, due to a change in 
his Social Security Administration (SSA) benefits.

Given the lack of available records regarding the Veteran, and 
the unclear nature of his SSA benefits, VA is obliged to attempt 
to obtain and consider those SSA records.  38 U.S.C.A. § 
5103A(c)(3); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board further notes that the Veteran claims that his SSA 
benefits have changed the denial of his nonservice-connected 
pension, and that it has been over a year since VA last 
adjudicated this claim, when income for 2008 was considered.  
However, there may have been a change in his income in 2009 that 
may impact the nonservice-connected pension claim.  Therefore, 
such claim shall be readjudicated to take any changed financial 
circumstances into consideration.  The RO/AMC shall also request 
that the Veteran provide updated information as to his income, 
medical expenses, and any other relevant information in regards 
to his nonservice-connected pension claim.

In regards to the Veteran's gastrointestinal disorder claim, the 
record indicates that the Veteran has a long history of 
gastrointestinal complaints.  Although the Veteran has claimed 
that he has a gastrointestinal disorder due to in-service 
exposure to herbicides, as previously indicated, the Board has 
found him to not have been exposed to herbicides in service, as 
he served in Korea over a decade prior to when the Department of 
Defense has determined that herbicides were used in Korea.  
However, given the lack of service treatment records, and the 
Veteran's statements of service related gastrointestinal 
problems, a VA examination should be provided to determine the 
Veteran's current disorder and whether it is related to service.

The Veteran has also claimed that he has a lumbar spine disorder 
due to service.  He essentially claims that he injured his back 
in service and has had back problems since that time.  An April 
1978 VA medical record notes that the Veteran reported a back 
injury in 1957, for which he received workmen's compensation.  
Given the lack of service treatment records and the Veteran's 
implied statements of chronicity, a VA examination should be 
provided in regards to the lumbar spine claim.

In regards to the claim for special monthly pension, that claim 
is dependent on the issues being remanded by the Board.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO/AMC shall request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical records that served as the basis 
for any such decision(s).  

The RO/AMC shall also request reports of 
the amounts of disability benefits that 
the Veteran has received, from the SSA.

All attempts to fulfill this development 
must be documented in the claims file.  If 
the search for any such records yields 
negative results, that fact should be 
clearly noted and the Veteran must be 
informed in writing.

2.  The RO/AMC shall contact the Veteran 
and request that he provide VA with 
updated information regarding his income, 
medical expenses and any other applicable 
information that would affect his 
nonservice connected pension claim.

3.  After the requested medical records 
have been associated with the claims file, 
the RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any gastrointestinal 
disorder found to be present, specifically 
including the Veteran's claimed bleeding 
stomach and bleeding bowels.

The claims folder shall be made available 
to and be reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner shall determine whether the 
Veteran has a current gastrointestinal 
disorder and if, opine as to whether it is 
at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any gastrointestinal 
disorder found to be present had its onset 
in, was aggravated by, or is otherwise 
related to service.  

In discussing his/her opinions, the 
examiner shall acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record.  The 
rationale for all opinions expressed 
should be provided in a legible report.

4.  After the requested medical records 
have been associated with the claims file, 
the RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any lumbar spine disorder 
found to be present, specifically 
including lumbar strain with degenerative 
arthritis.

The claims folder shall be made available 
to and be reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings shall be reported in detail.  
The examiner should determine whether the 
Veteran has a current lumbar spine 
disorder and if, opine as to whether it is 
at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any lumbar spine 
disorder found to be present had its onset 
in, was aggravated by, or is otherwise 
related to service.  

In discussing his/her opinions, the 
examiner shall acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record, 
including service medical records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

5.  After the development requested above 
has been completed, the RO/AMC shall again 
review the record and readjudicate all the 
claims on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


